               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

EUREKA DATABASE SOLUTIONS,
LLC,
                                                       8:18-CV-587
                   Plaintiff,

vs.                                                          ORDER

AGILE SPORTS TECHNOLOGIES,
INC.,

                   Defendant.


      The Court has been advised that the parties have resolved their claims.
Accordingly, IT IS ORDERED:


      1.   On or before June 3, 2019, the parties shall file a joint
           stipulation for dismissal, or other dispositive stipulation,
           together with submitting to the undersigned judge a draft
           order which will fully dispose of their claims.


      2.   Absent compliance with this order, this case may be
           dismissed without further notice.


      3.   The defendant's motion to dismiss (filing 21) is denied as
           moot.


      Dated this 3rd day of May, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
